CRAWLEY, Judge,
dissenting.
I do not believe that the result in this case is authorized by the relevant statute.
The Emergency Telephone Service Act contemplates, but does not require, cooperation between communication districts. See Ala.Code 1975, § 11 — 98—5(g). Because the Act is silent as to the specific dispute presented in this case and does not provide for the transfer of service between communication districts, I would affirm the trial court and leave future resolution of the issue to the legislature.